14‐2483‐cr 
United States v. Tulsiram 




                                        In the
              United States Court of Appeals
                             for the Second Circuit
                                                  
 
 
                                 AUGUST TERM 2015 
                                          
                                  No. 14‐2483‐cr 
                                          
                             UNITED STATES OF AMERICA, 
                                      Appellee, 
 
                                          v. 
 
                           NARENDRA TULSIRAM, 
                            Defendant‐Appellant. 
                                             
                                       
              On Appeal from the United States District Court 
                  for the Southern District of New York 
                                             
 
                              ARGUED: MARCH 1, 2016 
                              DECIDED: MARCH 7, 2016 
                                               
 
Before: CABRANES, PARKER, and LYNCH, Circuit Judges. 

                                                  
      This  case  presents  two  questions.  The  first  is  whether  a 
judgment of conviction is final for purposes of 28 U.S.C. § 1291, and 
therefore appealable, if it imposes a sentence including incarceration 
and  restitution  but  does  not  determine  the  restitution  amount.  The 
second  is  whether—if  we  have  jurisdiction  over  this  appeal—we 
must  vacate  the  guilty  plea  of  defendant‐appellant  Narendra 
Tulsiram  (“Tulsiram”),  because  the  United  States  District  Court  for 
the  Southern  District  of  New  York  (J.  Paul  Oetken,  Judge)  did  not 
advise him about mandatory restitution during the plea proceeding.  

      We hold that a judgment of conviction is final for purposes of 
§ 1291 whenever it imposes a sentence of incarceration, even if post‐
conviction  proceedings  to  set  a  restitution  amount  remain  pending. 
We also conclude that the District Court’s failure to advise Tulsiram 
that restitution would be imposed did not constitute plain error. We 
therefore AFFIRM the June 30, 2014 judgment of the District Court. 

                                              

                           MARSHALL ARON MINTZ, Mintz & 
                           Oppenheim LLP, New York, NY, for 
                           Defendant‐Appellant. 

                           RAHUL MUKHI (Kristy J. Greenberg, Michael 
                           A. Levy, on the brief), Assistant United States 
                           Attorneys, for Preet Bharara, United States 
                           Attorney for the Southern District of New 
                           York, New York, NY, for Appellee.         




                                     2 
                                              

PER CURIAM: 

      This  case  presents  two  questions.  The  first  is  whether  a 
judgment of conviction is final for purposes of 28 U.S.C. § 1291, and 
therefore appealable, if it imposes a sentence including incarceration 
and  restitution  but  does  not  determine  the  restitution  amount.  The 
second  is  whether—if  we  have  jurisdiction  over  this  appeal—we 
must  vacate  the  guilty  plea  of  defendant‐appellant  Narendra 
Tulsiram  (“Tulsiram”),  because  the  United  States  District  Court  for 
the  Southern  District  of  New  York  (J.  Paul  Oetken,  Judge)  did  not 
advise him about mandatory restitution during the plea proceeding.  

      We hold that a judgment of conviction is final for purposes of 
§ 1291 whenever it imposes a sentence of incarceration, even if post‐
conviction  proceedings  to  set  a  restitution  amount  remain  pending. 
We also conclude that the District Court’s failure to advise Tulsiram 
that restitution would be imposed did not constitute plain error. We 
therefore AFFIRM the June 30, 2014 judgment of the District Court. 

                            BACKGROUND 

      For  about  five  years,  Tulsiram  sexually  abused  a  teenage  girl 
who  was  his  de  facto  stepdaughter.  He  also  took  sexually  explicit 
pictures of her—about 80 of which were discovered on his phone at 
the time of his arrest—and threatened to send them to her family and 
friends if she resisted his demands for sex. 




                                     3 
        As  a  result  of  this  conduct,  Tulsiram  was  charged  in  a 
superseding  indictment  with  sexual  exploitation  of  a  minor  in 
violation of 18 U.S.C. § 2251(a) (“Count One”) and 18 U.S.C. § 2251(b) 
(“Count  Two”);  transportation  of  child  pornography  in  violation  of 
18  U.S.C.  §§ 2252A(a)(1)  and  (b)(1)  (“Count  Three”);  and  possession 
of  child  pornography  in  violation  of  18  U.S.C.  §  2252A(a)(5)(B) 
(“Count  Four”).  The  superseding  indictment  also  included  a 
forfeiture count. 

        The  Government  later  provided  Tulsiram  with  a  so‐called 
Pimentel letter, as we suggested in United States v. Pimentel, 932 F.2d 
1029  (2d  Cir.  1991).1  The  letter  informed  him  that,  based  on  the 
charged  offenses,  the  United  States  Sentencing  Guidelines 
(“Guidelines”)  called  for  a  sentence  of  90  years’  imprisonment  and 
that he faced a maximum term of supervised release of life. The letter 
also  advised  Tulsiram  that  each  count  carried  a  $100  mandatory 
special assessment and a maximum fine “of the greatest of $250,000, 
twice the gross pecuniary gain derived from the offense, or twice the 
gross  pecuniary  loss  to  persons  other  than  the  defendant  resulting 
from  the  offense.”  App.  16.  Finally,  the  letter  told  Tulsiram  that  for 
Counts  Three  and  Four,  “the  Court  must  order  restitution  as 
specified below,” although the letter did not in fact provide specifics. 
Id.  


          “A  Pimentel  letter  generally  refers  to  an  informational  letter  from  the 
        1

government  containing  an  estimate  of  a  defendant’s  likely  sentence  under  the 
Sentencing  Guidelines. . . .  [I]t  is  often  relied  upon  by  defendants  in  entering 
guilty pleas.” United States v. Marino, 654 F.3d 310, 315 n.3 (2d Cir. 2011). 




                                            4 
        Tulsiram pleaded guilty to all counts on April 1, 2013, without 
the benefit of a plea agreement. Before accepting his plea, the District 
Court  advised  him  of  the  same  potential  terms  of  imprisonment, 
potential terms of supervised release, potential fines, and mandatory 
special  assessments  that  the Pimentel  letter  had described.  (Tulsiram 
confirmed  that  he  had  seen  the  Pimentel  letter  and  had  discussed  it 
with  his  attorney.)  In  addition,  the  Court  advised  Tulsiram  that  his 
offenses could entail forfeiture, which the Pimentel letter (but not the 
indictment)  had  omitted.  The  Court  did  not,  however,  mention 
restitution. 

        The  District  Court  sentenced  Tulsiram  on  June  23,  2014,  to  25 
years’ imprisonment, followed by a lifetime term of supervision. The 
Court  also  imposed  the  mandatory  special  assessment  of  $400  but 
declined to impose a fine, finding that Tulsiram lacked any ability to 
pay.  At  the  Government’s  prompting,  the  Court  ordered  restitution 
but  deferred  setting  the  amount  “for  up  to  90  days,”  so  that  the 
Government could “work[ ] out what the appropriate amount would 
be.”  App.  119,  120.  In  its  judgment  of  June  30,  2014,  the  Court 
specified  that  the  determination  of  restitution  was  deferred  until 
September  23,  2014.  No  such  determination  has  ever  been  made, 
however, nor has the Court entered an amended judgment.2  


        2 The Government states that it will “request that the District Court set the 
amount of restitution at zero, but has refrained from doing so out of concern that” 
Tulsiram’s  appeal  has  deprived  that  court  of  jurisdiction.  Gov’t  Br.  22.  That 
concern  is  misplaced.  See,  e.g.,  United  States  v.  Ryan,  806  F.3d  692,  692  &  n.1  (2d 
Cir.  2015)  (noting  that  a  district  court  set  restitution  after  the  defendant  filed  a 




                                                5 
        Tulsiram filed a timely notice of appeal. His appellate counsel 
thereafter  filed  a  motion  to  withdraw  from  the  case  pursuant  to 
Anders v. California, 386 U.S. 738 (1967), and the Government moved 
for  summary  affirmance.3  A  panel  of  this  Court  deferred 
consideration of those motions and instead ordered the parties to file 
supplemental  briefs  addressing  “whether  the  district  court’s 
judgment  is  appealable.”  Docket  No.  67.  Tulsiram’s  counsel  then 
filed  a  motion  to  withdraw  his  Anders  motion  and  to  file  a  brief 
addressing,  inter  alia,  the  jurisdictional  question.  We  granted  the 
motion  and  vacated  our  earlier  order  for  supplemental  briefing. 
Docket No. 72.  

                                     DISCUSSION 

                    A. This Court’s Appellate Jurisdiction 

        The first issue we must resolve is whether we have jurisdiction 
over  this  appeal.  Although  both  parties  agree  that  we  do  have 



notice  of  appeal  from  the  initial  sentence);  United  States  v.  Muzio,  757  F.3d  1243, 
1254  (11th  Cir.)  (“While  it  is  typically  true  that  the  filing  of  an  appeal  divests 
district  courts  of  jurisdiction  over  the  matters  contained  in  the  appeal  . . .  the 
district court retains the power to determine the amount of restitution even if an 
appeal from the initial judgment has been filed with us.”), cert. denied, 135 S. Ct. 
395 (2014), reh’g denied, 135 S. Ct. 1035 (2015).  

         In Anders, the Supreme Court required that in an appeal from a criminal 
        3

judgment,  “a  defense  attorney  who  believes  that  his  client’s  appeal  would  be 
frivolous must, inter alia, move to be relieved on that basis and brief all arguably 
meritorious appellate issues.” In re Aranda, 789 F.3d 48, 53 n.4 (2d Cir. 2015). 




                                               6 
jurisdiction,  we  must  nonetheless  consider  the  issue  independently. 
See, e.g., Taylor v. Rogich, 781 F.3d 647, 648 n.2 (2d Cir. 2015). 

       Our jurisdiction extends to “appeals from all final decisions of 
the  district  courts  of  the  United  States.”  28  U.S.C.  § 1291  (emphasis 
supplied). “[L]ike many legal terms,” the meaning of final “depends 
on context.” See Clay v. United States, 537 U.S. 522, 527 (2003). In the 
context  of  a  direct  criminal  appeal,  finality  typically  attaches  “when 
the district court disassociates itself from the case, leaving nothing to 
be done at the court of first instance save execution of the judgment.” 
Gonzalez  v.  United  States,  792  F.3d  232,  236  (2d  Cir.  2015)  (quoting 
Clay,  537  U.S.  at  527).  Accordingly,  it  is  clear  that  “[a]  criminal 
judgment  containing  a  restitution  order  is  a  final  judgment  for  the 
purposes of a direct appeal.” Id. We have not yet resolved, however, 
whether a criminal judgment that imposes an undetermined amount 
of restitution is also final.  

       The  Supreme  Court  declined  to  answer  that  very  question  in 
Dolan v. United States, 560 U.S. 605, 618 (2010). Nonetheless, the Court 
noted  in  dicta  that  “strong  arguments  favor  the  appealability  of” 
such judgments. Id. at 617. The Court began by citing Corey v. United 
States,  375  U.S.  169,  174–75  (1963),  which  held  that  a  criminal 
defendant could appeal from a sentence committing him to custody, 
even  if  the  district  court  had  not  yet  determined  the  final  sentence. 
The  Supreme  Court  then  noted  that  the  statute  authorizing 
restitution  “provides  that  a  ‘sentence  that  imposes  an  order  of 
restitution . . . is a final judgment.’” Dolan, 560 U.S. at 618 (quoting 18 




                                       7 
U.S.C. § 3664(o)).4 The same is true, the Court observed, of judgments 
imposing  imprisonment,  18  U.S.C.  §  3582(b),  supervised  release,  id. 
§ 3583(a),  and  fines,  id.  § 3572(c).  Accordingly,  the  Court  found  it 
unsurprising that courts of appeals—including the Second Circuit—
have  permitted  defendants  to  appeal  from  an  initial  sentence 
imposing  a  term  of  imprisonment,  even  if  restitution  proceedings 
remained  pending.  Dolan,  560  U.S.  at  618  (citing,  inter  alia,  United 
States  v.  Stevens,  211  F.3d  1  (2d  Cir.  2000)).  This  approach  “makes 
sense,”  the  Supreme  Court  suggested,  because  defendants  might 
otherwise  have  to  wait  for  months  before  seeking  review  of  their 
conviction and initial sentence. Id.5 

        Following  Dolan,  the  Ninth  and  Eleventh  Circuits—the  only 
two to decide the issue so far—have held that a judgment imposing 
incarceration  and  restitution,  but  not  specifying  the  amount  of 
restitution,  is  “final”  for  purposes  of  §  1291.  United  States  v.  Gilbert, 
807  F.3d  1197,  1199–200  (9th  Cir.  2015);  United  States  v.  Muzio,  757 
F.3d  1243,  1250  (11th  Cir.),  cert.  denied,  135  S.  Ct.  395  (2014),  reh’g 
denied, 135 S. Ct. 1035 (2015).  




         This  is  true  even  though  an  order  of  restitution  may  be  “corrected,” 
        4

“appealed  and  modified,”  “amended,”  or  “adjusted,”  and  even  though  “[t]he 
defendant may be resentenced.” 18 U.S.C. § 3664(o). 
        5  Cf.  United  States  v.  Abrams,  137  F.3d  704,  707  (2d  Cir.  1998)  (reading  18 
U.S.C.  §  3582(b)  as  designed  to  avoid  the  “unacceptable”  scenario  of  forcing  a 
defendant to begin serving a sentence he could not challenge immediately). 




                                               8 
        We  cited  the  Eleventh  Circuit’s  approach  approvingly  in 
Gonzalez v. United States, 792 F.3d at 237. In Gonzalez, we were asked 
to determine when a criminal judgment became “final” for purposes 
of triggering the limitations period of 28 U.S.C. § 2255. We noted that 
the Supreme Court’s decisions in Dolan and Corey, together with the 
Eleventh Circuit’s holding in Muzio, supported the conclusion that a 
criminal  defendant  has  two  opportunities  to  appeal:  first,  “from  an 
initial  sentence,  even  if  some  aspects  of  the  sentence  are  not  final”; 
and  again  “from  the  final  order  disposing  of  the  case  in  the  district 
court.” Gonzalez, 792 F.3d at 237.  

        Relying on Gonzalez, we reached the same conclusion in United 
States  v.  Ryan,  806  F.3d  691  (2d  Cir.  2015).  Ryan,  unlike  Gonzalez, 
involved a direct appeal from a judgment of conviction that, as in the 
instant case, imposed a term of imprisonment and an undetermined 
amount of restitution. Although we held the appeal in abeyance until 
the  district  court  entered  an  amended  judgment  setting  restitution, 
we  noted  in  dicta  that  “[t]he  original  judgment  was  a  final 
judgment.” Id. at 692 n.1 (citing Gonzalez, 792 F.3d at 237).6  



        6 Our statement in Ryan was dictum because we did not actually hear that 
appeal  until  “completion  of  the  restitution  proceedings  that  resulted  in  the 
amended  judgment.”  Ryan,  806  F.3d  at  692.  In  other  words,  Ryan,  unlike  the 
instant  case,  did  not  actually  involve  an  appeal  from  a  judgment  in  which 
restitution had not been set. Although we assumed that we had had jurisdiction 
from  the  time  that  the  defendant  “filed  a  notice  of  appeal  of  the  original 
judgment,” id. at 692 n.1, we never exercised that jurisdiction. We merely held the 
appeal  in  abeyance  until  entry  of  the  amended  judgment—an  action  that  would 
also  have  been  consistent  with  our  treating  the  initial  sentence  as  non‐final.  Cf. 




                                              9 
        In light of our dicta in Gonzalez and Ryan, the Supreme Court’s 
observations in Dolan, the holdings of our sister circuits, and our own 
past practice,7 we have no difficulty in reaching our holding today: a 
judgment  of  conviction  that  imposes  a  sentence  including 
incarceration  and  restitution  is  “final”  within  the  meaning  of  28 
U.S.C.  § 1291,  even  if  the  sentence  defers  determination  of  the 
amount of restitution.8 In such situations, § 1291 permits a defendant 


Fed.  R.  App.  P.  4(b)(2)  (“A  notice  of  appeal  filed  after  the  court  announces  a 
decision,  sentence,  or  order—but  before  the  entry  of  the  judgment  or  order—is 
treated as filed on the date of and after the entry.”); United States v. Owen, 553 F.3d 
161, 164–65 (2d Cir. 2009) (noting our practice of holding a “protective” notice of 
appeal in abeyance until it becomes “effective”).  
        7 See, e.g., Stevens, 211 F.3d at 1. In United States v. Gushlak, 495 F. App’x 132 
(2d Cir. 2012), we assumed that a judgment of conviction was appealable even if 
restitution  proceedings  remained  pending.  We  never  discussed  the  issue 
explicitly, however, and in any event that decision was nonprecedential. See also 
United  States  v.  Gushlak,  728  F.3d  184,  188  (2d  Cir.  2013)  (noting  that  “[t]he 
[district] court entered judgment while the restitution issue remained pending in 
order  to  enable  [the  defendant]  to  appeal  his  conviction  and  sentence 
immediately”). 
        8  We  need  not  decide  whether  a  sentence  imposing  an  undetermined 
amount of restitution, but not incarceration, would also be final. On the one hand, 
such  a  sentence  would  not  impose  the  immediate  “judicial  control”  or 
“discipline” that prompted the Supreme Court’s concern in Corey, 375 U.S. at 174 
(internal quotation marks omitted). Moreover, the cases on which we have relied 
all  involved  “a  judgment  imposing  a  term  of  imprisonment.”  Muzio,  757  F.3d  at 
1244;  see  Dolan,  560  U.S.  at  617;  Ryan,  806  F.3d  at  692;  Gonzalez,  792  F.3d  at  233; 
Gilbert, 807 F.3d at 1200 (“[A] sentence of incarceration coupled with an unspecified 
amount of restitution is a sufficiently final judgment to support a direct appeal.” 
(emphasis supplied)). On the other hand, the mere fact of conviction—apart from 
any sentence—imposes disabilities that a defendant has an interest in challenging 
promptly.  See  Berman  v.  United  States,  302  U.S.  211,  213  (1937).  And  courts  have 




                                                10 
either to appeal immediately from the initial sentence or to wait until 
all  aspects  of  the  sentence  have  been  determined.  Cf.  Gonzalez,  792 
F.3d  at  237;  Muzio,  757  F.3d  at  1250.  We  therefore  have  jurisdiction 
over the present appeal. 

                            B. Tulsiram’s Guilty Plea 

        Having  assured  ourselves  of  our  jurisdiction,  we  turn  to  the 
merits of Tulsiram’s appeal.  

        Rule  11(b)(1)(K)  of  the  Federal  Rules  of  Criminal  Procedure 
requires a district court, before accepting a plea of guilty, to “inform 
the defendant of, and determine that the defendant understands . . . 
the  court’s  authority  to  order  restitution.”  Tulsiram  argues  that  the 
District  Court  violated  that  rule  by  failing  to  inform  him  that  the 
offenses to which he was pleading guilty required the imposition of 
restitution, and that we must therefore vacate his plea.  

        Because Tulsiram did not raise this objection below, our review 
is for plain error.9 See Fed. R. Crim. P. 52(b); United States v. Vonn, 535 
U.S. 55, 59 (2002). He therefore bears the burden of establishing that  




expressed concern about making a defendant postpone his appeal “indefinitely” if 
a district court is tardy in setting restitution. See Muzio, 757 F.3d at 1246–48. 

        Tulsiram insists that plain‐error review does not apply in this particular 
        9

circumstance.  Even  if  we  were  so  persuaded,  his  claim  would  fail  even  under  a 
harmless‐error standard. 




                                           11 
       (1)  there  is  an  error;  (2)  the  error  is  clear  or  obvious, 
       rather  than  subject  to  reasonable  dispute;  (3)  the  error 
       affected  the  appellant’s  substantial  rights,  which  in  the 
       ordinary  case  means  it  affected  the  outcome  of  the 
       district  court  proceedings;  and  (4)  the  error  seriously 
       affects  the  fairness,  integrity  or  public  reputation  of 
       judicial proceedings. 

United  States  v.  Tarbell,  728  F.3d  122,  126  (2d  Cir.  2013)  (quoting 
United  States  v.  Marcus,  560  U.S.  258,  262  (2010)).  In  the  Rule  11 
context,  the  plain‐error  standard  requires  a  defendant  to  “establish 
that  the  violation  affected  substantial  rights  and  that  there  is  a 
reasonable  probability  that,  but  for  the  error,  he  would  not  have 
entered the plea.” Id. (internal quotation marks omitted). 

       Here, the first two requirements of the plain‐error standard are 
undisputedly  satisfied:  the  District  Court  clearly  erred  in  failing  to 
advise  Tulsiram  regarding  restitution  during  the  plea  proceeding. 
Tulsiram  has  not,  however,  shown  that  he  would  not  have  pleaded 
guilty  but  for  that  particular  Rule  11  violation.  Indeed,  several 
considerations  persuade  us  that  he  was  aware  of  the  possibility  of 
restitution before he entered his plea, and that the Rule 11 error did 
not affect his decision.  

       First, the Pimentel letter warned Tulsiram before he entered his 
plea  that  the  court  was  required  to  order  restitution.  It  seems 
improbable,  then,  that  the  District  Court’s  mentioning  restitution 




                                        12 
again  during  the  plea  proceeding  would  have  altered  Tulsiram’s 
resolve.  

       Second,  both  the  Pimentel  letter  and  the  plea  colloquy 
instructed  Tulsiram  that  he  faced  a  potential  fine  of  $1  million—far 
more  than  what  he  could  reasonably  have  expected  to  pay  in 
restitution. Cf. United States v. Vaval, 404 F.3d 144, 152 (2d Cir. 2005) 
(collecting cases finding no plain error where a district court failed to 
advise  a  defendant  regarding  restitution  but  did  advise  the 
defendant regarding larger potential fines). The Government and the 
District  Court  also  informed  Tulsiram  that  the  crimes  to  which  he 
pleaded  guilty  carried  a  maximum  sentence  of  ninety  years’ 
imprisonment. Finally, the District Court reminded Tulsiram that the 
indictment contained a forfeiture count. It beggars the imagination to 
suppose  that  Tulsiram  was  willing  to  face  these  stiff  punishments, 
but not the mere possibility of paying restitution, by pleading guilty.  

       Finally,  Tulsiram  “failed  to  object  when  the  restitution  order 
was  actually  imposed.”  Id.;  cf.  id.  (“Where  a  defendant,  before 
sentencing, learns of information erroneously omitted in violation of 
Rule  11  but  fails  to  attempt  to  withdraw  his  plea  based  on  that 
violation, there can be no reasonable probability that, but for the Rule 
11 violation, he would not have entered the plea, and the plain error 
standard  is  not  met.”  (alteration  and  internal  quotation  marks 
omitted)).  




                                     13 
       In  short,  Tulsiram  has  failed  to  meet  his  burden  of  showing 
that  he  would  not  have  entered  his  plea  but  for  the  District  Court’s 
Rule 11 error, and his plea must stand. 

                               CONCLUSION 

       We have considered all of Tulsiram’s arguments on appeal and 
find them to be without merit. To summarize, we hold as follows: 

       (1) A judgment of conviction that imposes a sentence including 
          incarceration  and  restitution,  but  which  leaves  the  amount 
          of  restitution  to  be  determined,  is  “final”  within  the 
          meaning  of  28  U.S.C.  § 1291,  and  may  therefore  be 
          appealed; and 

       (2) Although the District Court violated Rule 11(b)(1)(K) of the 
          Federal  Rules  of  Criminal  Procedure  by  failing  to  advise 
          Tulsiram during  the  plea  proceeding regarding  mandatory 
          restitution,  Tulsiram  has  not  shown  that  there  was  a 
          reasonable  probability  that  he  would  not  have  pleaded 
          guilty but for that violation.  Accordingly, the District Court 
          did  not  commit  “plain  error,”  and  Tulsiram  may  not 
          withdraw his plea. 

       We therefore AFFIRM the judgment of the District Court.  




                                      14